        Case 1:19-cv-00044-LMG Document 59                Filed 04/27/21     Page 1 of 3




                UNITED STATES COURT OF INTERNATIONAL TRADE
                BEFORE THE HONORABLE LEO M. GORDON, JUDGE

                                                    )
 UTTAM GALVA STEELS LIMITED,                        )
                                                    )
                       Plaintiff,                   )
                                                    )
                v.                                  )
                                                    )
 THE UNITED STATES,                                 )
                                                    ) Court No. 19-00044
                       Defendant,                   )
                                                    )
                and                                 )
                                                    )
 CALIFORNIA STEEL INDUSTRIES and                    )
 STEEL DYNAMICS, INC.                               )
                                                    )
                       Defendant-Intervenors.       )
                                                    )

 CONSENT MOTION FOR ERRATA FOR NON-CONFIDENTIAL JOINT APPENDIX
         ON SECOND REMAND COMMENTS & REPLY COMMENTS


       On behalf of Plaintiff Uttam Galva Steels Limited (“Uttam Galva”) and pursuant to the

U.S. Court of International Trade’s Administrative Order No. 02-01 paragraph 4(d), we

respectfully move this Court to accept this consent motion for errata and the attached corrected

Non-Confidential Joint Appendix on Second Remand Comments and Reply Comments

originally filed on March 22, 2021, ECF No. 58 (“Joint Appendix”). This errata corrects an

incorrect case number in the caption on the cover of the Joint Appendix, changing it from “Court

No. 16-00162” to “Court No. 19-00044.”

       Pursuant to Rule 7(b) of the Rules of this Court, on April 27, 2021, counsel for Plaintiff,

Aman Kakar, consulted with Mollie Lenore Finnan, counsel for Defendant, who consented to
                                                1



AFDOCS/24048574.3
        Case 1:19-cv-00044-LMG Document 59               Filed 04/27/21       Page 2 of 3




this motion. On April 26, 2021, counsel for Plaintiff, Aman Kakar, consulted with: Christopher

Cloutier, counsel for Defendant-Intervenors, California Steel Industries and Steel Dynamics,

Inc., who indicated that Defendant-Intervenors also consent to this motion.

       A proposed order accompanies this motion as well as the attached corrected Joint

Appendix.

                                                    Respectfully submitted,

                                                    /s/ John M. Gurley
                                                    John M. Gurley
                                                    Aman Kakar
                                                    Arent Fox LLP
                                                    1717 K Street, N.W.
                                                    Washington, DC 20006
                                                    Phone: (202) 857-6301

                                                    Counsel for Uttam Galva Steels Limited

Dated: April 27, 2021




                                                2



AFDOCS/24048574.3
        Case 1:19-cv-00044-LMG Document 59             Filed 04/27/21    Page 3 of 3



                UNITED STATES COURT OF INTERNATIONAL TRADE
                BEFORE THE HONORABLE LEO M. GORDON, JUDGE

                                                 )
 UTTAM GALVA STEELS LIMITED,                     )
                                                 )
                      Plaintiff,                 )
                                                 )
                v.                               )
                                                 )
 THE UNITED STATES,                              )
                                                 ) Court No. 19-00044
                      Defendant,                 )
                                                 )
                and                              )
                                                 )
 CALIFORNIA STEEL INDUSTRIES and                 )
 STEEL DYNAMICS, INC.                            )
                                                 )
                      Defendant-Intervenors.     )
                                                 )

                                          ORDER

       Upon consideration of Plaintiff Uttam Galva Steels Limited’s Motion for Errata for Non-

Confidential Joint Appendix on Second Remand Comments and Reply Comments, it is hereby

       ORDERED that Plaintiff’s motion is GRANTED; and it is further

       ORDERED that the attached corrected Non-Confidential Joint Appendix on Second

Remand Comments and Reply Comments, originally filed on March 22, 2021, ECF No. 58, shall

be deemed filed.

       SO ORDERED.

                                                     ______________________________
                                                           Leo M. Gordon, Judge
Dated: ___________________, 2021
       New York, New York




AFDOCS/24048574.3
